45 F.3d 440NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Gerald R. PETERS, Plaintiff-Appellant,v.McDONNELL DOUGLAS CORPORATION, a Maryland corporation, Tulsadivision, Defendant-Appellee.
No. 94-5098.
United States Court of Appeals, Tenth Circuit.
Dec. 22, 1994.

1
Before BALDOCK and McKAY, Circuit Judges, and VRATIL,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant Gerald R. Peters appeals the order of the district court granting appellee McDonnell Douglas Corporation's motion for summary judgment on his claims of age discrimination and retaliatory discharge.  We have reviewed the order of the district court, along with the parties' briefs, the record on appeal, and the pertinent law.  Finding no error in the determination of the district court, we affirm for substantially the reasons stated by that court in its order of March 10, 1994.  Appellee's request for costs and fees on appeal is DENIED.


4
The judgment of the United States District Court for the Northern District of Oklahoma is AFFIRMED.



**
 Honorable Kathryn H. Vratil, District Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470